Title: To James Madison from Robert R. Livingston, 10 December 1801
From: Livingston, Robert R.
To: Madison, James


No. 1
Dear Sir,Paris 10th. December 1801.
I arrived here after a fatiguing journey, of near four hundred miles, on the evening of the 3d. inst. I sent Mr. Sumter the next day to the minister of foreign affairs, to inform him of my arrival & to request an audience; which he gave me the next day.
On the 6th. I had my public audience from the First Consul, to whom I presented my letter of credence & the address (a copy of which is enclosed) neither of them were read, but delivered to the Minister—such being the present etiquette. You will observe my address was not according to the present forms, & I should have offerd none had I not been expressly charged so to do, in my instructions. The additional compliments upon the peace could not very well be dispensed with in the present state of things here & I have reason to think they were well recieved.
It may not be amiss to inform you of the present ceremonial because from this you may draw useful inferences.
On the 15th. of every month, the guards consisting of 4000 troops, cavalry & artillery included, together with about 1000 of the Parisian guard making in the whole 5000 of the finest troops in the world are drawn up before the pallace & reviewed by the First Consul, attended by all the general officers—when rewards are distributed (by him) of muskets & sabres to such as have peculiar merit. Immediately after, all the ministers assemble—passing through a line of guards into the hall of the Embassadors. After remaining there some time, they are conducted upstairs & through a number of Apartments into that in which the Consul gives Audience; the staircase and every apartment having a certain number of guards under arms. When the circle is formed, the First Consul comes from the upper end of the room, goes round & says something to every Minister present. His deportment is easy, chearful & dignified. Every thing here has a military appearance.
I found that nothing had yet been done for the American debt & that the Council of prizes were still condemning in the very face of the treaty. I yesterday had a private audience of the Minister, I stated to him, in strong terms, the conduct of the council, & shewed him that it was not only very injurious to the Americans but must be ultimately so to France, since the Government would have to pay what was disipated by the Captors. He seemed perfectly to agree with me & to wish that I would bring forward their enormities as soon as possible. The fact is he has been overruled in the constitution of this body & they have a strong support.
I have directed Mr. Skipwith to give me short statements of the several cases to annex to a note I shall present as soon as possible. I entered upon the subject of the debt due to American Citizens & endeavored to impress the Minister not only with the injustice but with the impolicy of the delay as the want of credit might affect not only their Manufactures but their armament going to the west Indies & concluded by desiring to know whether any, or what arrangements had been made for the discharge of those demands that were actually liquidated? He told me that this not being within his department he could not immediately satisfy my enquiries, but that he would do it as soon as possible—which was in other words to wave the business. I next desired to be informed whether any Minister had been designated for the United States—Mr. Depuisy having been appointed a Prefect—he told me Mr. Otto had been fixed on as the person that, it was presumed, would be most agreeable to our government.
He seemed much surprized when in pursuance of the president’s commands I expressed a doubt of his being perfectly agreeable. He asked whether I knew him personally. I own I wish the president had explained the nature of his objections for were I to speak my own opinion I know no man I should prefer to Otto. He may have wavered here but his sentiments & conduct I have always found correct and open and as he is at present in high favor on account of the treaty concluded with Britain to oppose him without some substantial ground has an ungracious appearance. The Americans here think of him as I do.
I shall however pursue the Presidents intentions unless I recieve a counter-order.
The Minister told me Mr. Otto will remain in England a month or two to make some arrangements there & I believe he will be dignified, for the time with the rank of Minister. I pray you therefore, as soon as possible, to give some decided directions on this head.
I found from a variety of sources here and some I think I can depend on the business of Louisiana had been concluded and it was understood it had been given in exchange for the Spanish part of St. Domingo to be restored to its old master. Several circumstances concured to induce me to believe this report was not void of truth. I therefore took the earliest opportunity to touch upon that subject with the minister and to hint at the reasons of policy (as it respected the French government as well as ourselves) that made the object interesting to us. He seem’d at first inclined to wave the subject but when he found I pressed more closely he admitted that it had been a subject of conversation but that nothing had been concluded or even resolved on in the affair. I left him with a hint that perhaps both France and Spain might find a mutual interest in ceding the Floridas to the United States. I have communicated all I could learn on this subject to Mr. Graham who accompanied me to this place with a hope of finding Mr. P. here but he had been gone about 3 weeks. As I consider it as extremely interesting I shall not fail to give it my closest attention. In order that Mr. Sumter may have leisure to cypher this letter I shall close it here & write further to you by this conveyance. I am Dear Sir with the most respectful attatchment & esteem Yr. Mo. Obt. Hle. St.
Robt R Livingston
 

   RC and enclosure (DNA: RG 59, DD, France, vol. 8); draft (NHi: Livingston Papers); letterbook copy and copy of enclosure (NHi: Livingston Papers, vol. 1). RC in a clerk’s hand, signed by Livingston. Unless otherwise noted, italicized words and letters are those encoded by Livingston’s secretary using the code provided by the State Department and decoded here by the editors using a copy of that code (ViU: Jefferson Papers, code B4). For a description and printed copy of the code, see Ralph E. Weber, United States Diplomatic Codes and Ciphers, 1775–1938 (Chicago, 1979), pp. 153–54, 467–77. The coded passages were decoded by JM (except for the last few lines in Wagner’s hand) on a separate sheet (DNA: RG 59, DD, France, vol. 8A; filed under 1803). Enclosure 2 pp. (see n. 1).


   In his address Livingston declared that he had been instructed to assure the first consul of the sincere disposition of the U.S. to cultivate harmony with France. Had the news of the restoration of peace in Europe been known before his departure, Livingston further stated, the president would have doubtless wished to offer his congratulations on so advantageous an event. The minister then added his own congratulations to the French republic “on having for its first Magistrate a chief, who united to the most splendid civil & military talents, possesses a spirit of patriotism & humanity which stops the progress of war, even in the full career of Victory, when the interests of his country & the happiness of Mankind call for peace.”


   Underlined in RC.


   Napoleon had named Jean-Xavier Bureaux de Pusy, former president of the Constituent Assembly, prefect for l’Allier on 2 Nov. (Jean Savant, Les Préfets de Napoléon [Paris, 1958], p. 220).


   Louis-Guillaume Otto (1754–1817) accompanied the chevalier de La Luzerne to the U.S. in 1779 and did not return to France until 1792, during which time he served for over a year as chargé d’affaires while Jefferson was secretary of state. He liked the country and was popular with Americans. Not a wise or insightful observer of the political scene, however, he was easily manipulated and often influenced by what Hamilton and other Federalists told him. On 28 Aug. 1801 Jefferson wrote to Livingston that he believed Otto and Antoine de La Forest to be “unprincipled men, and entirely anti-revolutionary, & so much in sympathy with the monarchical federalists here, that I should expect nothing less than their betraying to them every transaction which should pass with the Executive.” He further instructed Livingston: “Should no appointment be made before your arrival at Paris, it would be important that that government should be apprised in some delicate way that however confidential these men might be with the opposition, they cannot be so with any administration here which shall be republican” (Biographie universelle [1843–65 ed.], 38:956; Boyd, Papers of JeffersonJulian P. Boyd et al., eds., The Papers of Thomas Jefferson (22 vols. to date; Princeton, N.J., 1950—)., 18:528–30, 533, 537; Ford, Writings of JeffersonPaul Leicester Ford, ed., The Writings of Thomas Jefferson (10 vols.; New York, 1892–99)., 8:87–88).


   JM mistakenly decoded “agreeable” (1617) instead of “and” (1667).


   In the draft Livingston wrote out “Pin[c]kney.”

